DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed August 24, 2022, with respect to the non-statutory double patenting rejection have been fully considered and are persuasive.  The non-statutory double patent rejection of claims 1-17 has been withdrawn. 
Applicant’s arguments, see the response filed August 24, 2022, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 using the Yoshimura reference (U.S.Publ. No. 2020/0053256) as a primary reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Ashoori et al (U.S. Publ. No. 2016/0291588), Pinto (U.S. Publ. No. 2018/0143636), and Yoshimura (U.S.Publ. No. 2020/0053256).  Please see the new grounds of rejection on the following pages.

Examiner’s Comment
As per MPEP § 2144.03, "If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate."  Since applicant did not traverse the examiner's assertion of Official Notice, the Official Notice statement set forth in the previous office action are taken to be admitted prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. (U.S. Publ. No. 2016/0291588) in view of Pinto (U.S. Publ. No. 2018/0173636) and further in view of Yoshimura (U.S. Publ. No. 2020/0053256).
Regarding claim 1, Ashoori discloses a unmanned aerial vehicle system for implementing a restricted operation region.  More specifically and as it relates to the applicant’s claims, Ashoori discloses a system (system, 400; See Figure 4 and paragraph 0068) comprising an unmanned aerial vehicle (vehicle, 410; see Figure 4 and paragraphs 0068-0069), UAV, the UAV comprising a camera (see paragraphs 0059, 0075, 0080, and 0082 where the UAV includes cameras), and being operable to capture a scene (any camera is capable of capturing a scene), wherein the system is configured to provide privacy in relation to the scene when the UAV is below a predetermined altitude (see paragraph 0080 where the camera is turned off below a certain altitude), and the system is configured such that the privacy in relation to the scene is not provided when the UAV is above the predetermined altitude (the camera is not disable above the certain altitude; see paragraph 0080).
While Ashoori discloses the use of a camera, they fail to specifically disclose that the camera is forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  Pinto, on the other hand, discloses that it is well known in the art to provision a UAV with a forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  More specifically Pinto discloses a drone (D; see Figure 1 and paragraph 0051) having a camera (C, see Figure 1 and paragraph 0051) wherein the camera is forward facing and has a fixed forward facing orientation with respect to the UAV and is operable to capture a view of a scene directly in front of the UAV (see Figure 1 and paragraphs 0038 and 0072).  As per MPEP § 2143(B), this combination is merely a simple substation of one known element for another to obtain predictable results.  In particular, as discussed above, the prior art differed from the claimed device by the substitution of a general camera (no details of the camera).  The substituted components (i.e. the fixed, forward facing camera) and their functions are known in the art – including the ability to capture an image.  One of ordinary skill in the art could have easily substituted the camera disclosed in Pinto for the generally disclosed camera in Ashoori and the result of the substitution would have been predictable – namely the ability to continue to capture images/video.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori by replacing the generally disclosed camera with the the forward facing camera having a fixed, forward facing orientation of Pinto.
Although the claimed description of the scene being a scene inside a house, is likely not a patentable distinction, as an apparatus claim covers what a device is, not what it does (see MPEP § 2114(II)), Yoshimura is being provided to show that even this claimed operation of the apparatus is well known in the art.  Ashoori and Pinto fail to specifically disclose that the scene is a scene inside a house.  Yoshimura, on the other hand, discloses that it is well known in the art to concern a UAV with privacy if a scene is a scene of the inside of a house.  See Figure 8a and 8b; and paragraphs 0071-0076.  Yoshimura discloses that such a feature prevents peeping in a house.  See paragraph 0071.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori/Pinto to allow the camera of the UAV to capture a scene of the inside of a house and to implement privacy restrictions thereto.
As for claim 5, Yoshimura discloses the output of real time image (see paragraph 0039 and 0054).
With regard to claim 6, Yoshimura discloses the output of a still image (see paragraphs 0037 and 0043.
Regarding claim 7, Yoshimura discloses the output of a video image (see paragraphs 0037 and 0043 where a moving image is output).
As for claim 8, Pinto discloses sending the captured video data to a smartphone.  See paragraph 0053.
With regard to claim 9, Pinto discloses sending the captured video data to a tablet.  See paragraph 0053.  Yoshimura also discloses sending the captured image data to a tablet.  See paragraph 0039.
As for claim 10, Yoshimura discloses performing image enhancement on captured image data. See paragraphs 0049 and 0071-0076 where the captured image is modified and/or enhanced.
With regard to claim 13, Yoshimura discloses performing object localization on the captured image data which inherently conducts object localization on the objects captured within the image. See paragraph 0050 where positional information is added to the captured image data. This adding of positional information is interpreted as localization.
Regarding claim 14, Ashoori discloses the use of a plurality of cameras.  See paragraphs 0059 and 0075 where a plurality of cameras may be disposed on the UAV. 
As for claim 16, Ashoori discloses a unmanned aerial vehicle system for implementing a restricted operation region.  More specifically and as it relates to the applicant’s claims, Ashoori discloses a system (system, 400; See Figure 4 and paragraph 0068) comprising an unmanned aerial vehicle (vehicle, 410; see Figure 4 and paragraphs 0068-0069), UAV, the UAV comprising a camera (see paragraphs 0059, 0075, 0080, and 0082 where the UAV includes cameras), and being operable to capture a scene (any camera is capable of capturing a scene), wherein the system is configured to provide privacy in relation to the scene when the UAV is below a predetermined altitude (see paragraph 0080 where the camera is turned off below a certain altitude), and the system is configured such that the privacy in relation to the scene is not provided when the UAV is above the predetermined altitude (the camera is not disabled above the certain altitude; see paragraph 0080).
While Ashoori discloses the use of a camera, they fail to specifically disclose that the camera is forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  Pinto, on the other hand, discloses that it is well known in the art to provision a UAV with a forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  More specifically Pinto discloses a drone (D; see Figure 1 and paragraph 0051) having a camera (C, see Figure 1 and paragraph 0051) wherein the camera is forward facing and has a fixed forward facing orientation with respect to the UAV and is operable to capture a view of a scene directly in front of the UAV (see Figure 1 and paragraphs 0038 and 0072).  As per MPEP § 2143(B), this combination is merely a simple substation of one known element for another to obtain predictable results.  In particular, as discussed above, the prior art differed from the claimed device by the substitution of a general camera (no details of the camera).  The substituted components (i.e. the fixed, forward facing camera) and their functions are known in the art – including the ability to capture an image.  One of ordinary skill in the art could have easily substituted the camera disclosed in Pinto for the generally disclosed camera in Ashoori and the result of the substitution would have been predictable – namely the ability to continue to capture images/video.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori by replacing the generally disclosed camera with the the forward facing camera having a fixed, forward facing orientation of Pinto.
Furthermore, Pinto discloses outputting captured video data to a smartphone (C).  See paragraph 0053.  Although, it is likely inherent that the capture video data is output in real-time, Pinto does not explicitly say so.  Yoshimura, on the other hand, discloses that it is well known in the art to output real-time video data to a tablet device (see paragraphs 0037, 0039, 0043 and 0054).  One of ordinary skill in the art would recognize the benefits of transmitting real-time UAV images to a smartphone – including the ability to monitor events as they are happening.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Ashoori/Pinto to output the video data in realtime to a smartphone for the reasons stated above.
Although the claimed description of the scene being a scene inside a house, is likely not a patentable distinction, as an apparatus claim covers what a device is, not what it does (see MPEP § 2114(II)), Yoshimura is being provided to show that even this claimed operation of the apparatus is well known in the art.  Ashoori and Pinto fail to specifically disclose that the scene is a scene inside a house.  Yoshimura, on the other hand, discloses that it is well known in the art to concern a UAV with privacy if a scene is a scene of the inside of a house.  See Figure 8a and 8b; and paragraphs 0071-0076.  Yoshimura discloses that such a feature prevents peeping in a house.  See paragraph 0071.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori/Pinto to allow the camera of the UAV to capture a scene of the inside of a house and to implement privacy restrictions thereto.
With regard to claim 17, Ashoori discloses a unmanned aerial vehicle system for implementing a restricted operation region.  More specifically and as it relates to the applicant’s claims, Ashoori discloses an unmanned aerial vehicle (vehicle, 410; see Figure 4 and paragraphs 0068-0069), UAV, the UAV comprising a camera (see paragraphs 0059, 0075, 0080, and 0082 where the UAV includes cameras), wherein the UAV is configured to control the camera to provide a first level of privacy when the UAV is below a predetermined altitude (see paragraph 0080 where the camera is turned off below a certain altitude); and to provide a second, lower level of privacy when the UAV is above the predetermined altitude (the camera is not disabled above the certain altitude; see paragraph 0080).
While Ashoori discloses the use of a camera, they fail to specifically disclose that the camera is forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  Pinto, on the other hand, discloses that it is well known in the art to provision a UAV with a forward facing camera having a fixed, forward facing orientation with respect to the UAV and being operable to capture a view of a scene directly in front of the UAV.  More specifically Pinto discloses a drone (D; see Figure 1 and paragraph 0051) having a camera (C, see Figure 1 and paragraph 0051) wherein the camera is forward facing and has a fixed forward facing orientation with respect to the UAV and is operable to capture a view of a scene directly in front of the UAV (see Figure 1 and paragraphs 0038 and 0072).  As per MPEP § 2143(B), this combination is merely a simple substation of one known element for another to obtain predictable results.  In particular, as discussed above, the prior art differed from the claimed device by the substitution of a general camera (no details of the camera).  The substituted components (i.e. the fixed, forward facing camera) and their functions are known in the art – including the ability to capture an image.  One of ordinary skill in the art could have easily substituted the camera disclosed in Pinto for the generally disclosed camera in Ashoori and the result of the substitution would have been predictable – namely the ability to continue to capture images/video.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori by replacing the generally disclosed camera with the the forward facing camera having a fixed, forward facing orientation of Pinto.
Although the claimed description of the scene being a scene inside a house, is likely not a patentable distinction, as an apparatus claim covers what a device is, not what it does (see MPEP § 2114(II)), Yoshimura is being provided to show that even this claimed operation of the apparatus is well known in the art.  Ashoori and Pinto fail to specifically disclose that the scene is a scene inside a house.  Yoshimura, on the other hand, discloses that it is well known in the art to concern a UAV with privacy if a scene is a scene of the inside of a house.  See Figure 8a and 8b; and paragraphs 0071-0076.  Yoshimura discloses that such a feature prevents peeping in a house.  See paragraph 0071.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori/Pinto to allow the camera of the UAV to capture a scene of the inside of a house and to implement privacy restrictions thereto.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. (U.S. Publ. No. 2016/0291588) in view of Pinto (U.S. Publ. No. 2018/0173636) and further in view of Yoshimura (U.S. Publ. No. 2020/0053256) and applicant’s admitted prior art (see paragraph 4 above).
Regarding claims 11 and 12, as mentioned above in the discussion of claim 1, the combination of Ashoori, Pinto, and Yoshimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose the ability to perform object recognition and object classification in relation to the captured image data.  Applicant’s admitted prior art (see the Official Notice statement in paragraph 0004 above), discloses that it is well known in the art to perform object recognition and object classification on images captured from a UAV.  It is noted that these limitations are not tied to the privacy features of claim 1; only that captured image data is processed using object recognition and object classification.  One of ordinary skill in the art would recognize the plethora of benefits performing object classification and recognition on images from a UAV -- including the identification and collection of additional information on objects captured within an image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ashoori to perform object recognition and object classification on images captured by the UAV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        September 28, 2022